DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informality: Fig. 1, SK (between reference numerals 52 and 51) has no lead line
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “A” has been used to designate both “a rotational direction” (Figs. 3, 27 and 29) and “a project” (page 20, lines 12-13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 7a (page 11, line 14, etc.), 7b (page 11, line 14, etc.), 7c (page 11, line 15, etc.), 7d (page 11, line 16, etc.), 533a (page 41, line 26), 4073a (page 65, line 26) and 4073e (page 75, line 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The disclosure is objected to because of the following informalities:
a. 	Page 8, lines 11-12, the meaning of “a cleaning blade 6 as a developing device” is unclear.
b. 	Page 15, line 26, Z should be Z2.
c.	Page 18, line 2, “101 g” should be “101g”.
d. 	Page 20, line 14, “101 g” should be “101g”.
e. 	Page 20, line 16, “101 g” should be “101g”.
f. 	Page 20, line 18, “101 g” should be “101g”.
g. 	Page 20, line 20, “101 g” should be “101g”.
h. 	Page 20, line 26, “101 g” should be “101g”.
i. 	Page 21, line 1, “101 g” should be “101g”.
j. 	Page 21, lines 6-7, “101 g” should be “101g”.
k. 	Page 25, line 19, “65 g” should be “65g”.
I. 	Page 25, line 21, “65 g” should be “65g”.
m. 	Page 25, line 24, “65 g” should be “65g”.
n. 	Page 26, line 1, “65 g” should be “65g”.
o. 	Page 26, line 4, “65e” should be “65g”.
p. 	Page 27, line 13, “72 g” should be “72g”.

r. 	Page 31, line 17, “71 g” should be “71g”.
s. 	Page 38, line 26, “101 g” should be “101g”.
t. 	Page 57, line 19, “4013” (first occurrence) should be “3”.
u. 	Page 68, line 8, “4065 g” should be “4065¢”.
v. 	Page 68, line 19, “66” should be “4066”.
w. 	Page 71, line 14, it discloses “Figures 154 and 155”; however, there are no such
figures.
x. 	Page 75, line 13, “4101 r” should be “4101r’”.
y. 	Page 84, line 8, “fixed end 565t” should be “fixed end 565t1”.
z. 	Page 84, line 10, “fixed end 565t” should be “fixed end 565t1”.
aa. 	Page 86, line 19, “S65t” should be “S65t1”.
bb. 	Page 86, line 23, “S65t” should be “S65t1”.
cc. 	Page 87, line 22, “L1” should be “LN1”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 283 recites the limitation "the coupling member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 292 recites the limitation "the coupling member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 278-282, 284-291, and 293-299 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 278 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a spring configured to urge the slidable member towards the stopper, wherein a tip of the slidable member is positioned closer to an axis of the coupling when the slidable member is positioned in the first position than when the slidable member is positioned is in the second position, and wherein an open space is formed in the coupling between the tip of the slidable member and the axis of the coupling when the slidable member is in the first position” as set forth in the claimed combination.
Independent claim 287 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a spring configured to urge the slidable member towards the stopper, wherein a tip of the slidable member is positioned closer .
Claims 283 and 292 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US Pat. Pub. No. US 2015/0185693 A1) discloses a drum unit comprising: a photosensitive drum and a coupling operatively connected to the photosensitive drum.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
January 24, 2022